           Case 1:20-cv-00007-LGS Document 110 Filed 05/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :           5/6/2020
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                            Plaintiff         :     20 Civ. 7 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 STEVE M. BAJIC, et al.,                                      :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial conference in this matter is scheduled for May 7, 2020, at 10:30

A.M. ECF 7. Plaintiff and Defendants Rajesh Teneja and Christopher McKnight timely filed

pre-conference materials. ECF 109;

        WHEREAS, Defendant Steve Bajic’s participation in the initial conference and input in

the pre-conference materials was adjourned to June 6, 2020. ECF 78;

        WHEREAS, Defendant Aaron Wise did not participate in preparing the pre-conference

materials. His deadline to answer or otherwise respond is May 29, 2020. ECF 67;

        WHEREAS, no significant issues were raised in the pre-conference materials;

        WHEREAS, six Defendants have been served this Court’s Order to show cause why

default judgment should not be entered against them. ECF 106;

        WHEREAS, service has not been completed as to five remaining Defendants. See ECF

109 at 3-4. It is hereby

        ORDERED that the May 7, 2020, initial conference is canceled. The case management

plan and scheduling order will issue separately. The parties’ attention is particularly directed to

the provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation

of the final conference and setting of a trial date. The telephonic show cause hearing will take
         Case 1:20-cv-00007-LGS Document 110 Filed 05/06/20 Page 2 of 2


place as previously scheduled on May 7, 2020, at 10:30 A.M. The phone number is (888) 363-

4749 and the Access Code is 558-3333. It is further

       ORDERED that Defendants Bajic and Wise shall file a joint letter by June 9, 2020,

describing the outcome of their participation in the Rule 26(f) conference and input in any pre-

conference materials. It is further

       ORDERED that Plaintiff shall, by May 29, 2020, file a letter with the Court on the

progress in completing service of the remaining Defendants.



Dated: May 6, 2020
       New York, New York




                                                 2
